           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

GAYLON RICHARD COX                                       PETITIONER

v.                        No. 4:16-cv-480-DPM

UNITED STATES OF AMERICA                                RESPONDENT

                                ORDER
     The Court directs the Clerk to stay and administratively terminate
this case. The Court will reopen the case when the stay in the related
criminal case, NQ 4:98-cr-73-DPM, is lifted.
     So Ordered.



                                  D.P. Marshall Jr. I/
                                  United States District Judge
